Citation Nr: 0301634	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an increased rating for psychoneurosis 
neurasthenia superimposed on a personality disorder, 
evaluated 10 percent disabling.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from November 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) 
arises from an October 2001 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA). 

The Board has deferred appellate review of the issue of 
entitlement to service connection for PTSD, in order to 
undertake additional development pursuant to authority 
codified at 38 C.F.R. § 19.9(a)(2) (2002) .  When that 
development has been completed, the Board will provide 
notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  An episode of furuncles noted in service was acute and 
transitory and resolved without chronic residuals; any 
chronic skin disorder now present is unrelated to service.  

2.  The veteran was informed of the date, time and place 
to report for an examination to evaluate his service-
connected psychoneurosis neurasthenia with a superimposed 
personality disorder; he did not report for the scheduled 
examination.



CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2002).

2.  A rating in excess of 10 percent for psychoneurosis 
neurasthenia, with a superimposed personality disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A report of the veteran's separation from service shows 
that he served in the Navy.  He was a motor machinist's 
mate.  

Service medical records disclose that the veteran was 
admitted to hospitalization in June 1945 complaining of 
recurrent boils, frequent urination, a tired feeling and 
loss of weight for the past six months.  Physical 
examination revealed several healing furuncles.  In August 
1945, physical examination was essentially negative. 

A VA psychiatric examination was performed in November 
1947.  The veteran reported that, in service, he had 
developed boils and skin lesions of the eczema type.  A 
skin disorder was not diagnosed at that time.

A VA general medical examination was conducted in April 
1950.  The were no references to complaints or findings of 
any skin disorders.

A general medical examination was performed for VA in 
January 2001.  The were no references to complaints or 
findings of any skin disorders.

An August 2001 letter was sent to the veteran by QTC 
Medical Services.  The letter advised him that a 
compensation examination had been scheduled for VA on 
August 31, 2001 at 12:30 pm, at the QTC New Bern Clinic, 
2713 Neuse Blvd. Bldg. C, Ste. 2, New Bern, North Carolina 
28560.  The veteran was informed of the importance of 
reporting for the examination and advised that failure to 
report would result in VA considering his claim without 
benefit of evidence from the examination which might be 
material to the outcome of the claim.  A memorandum from 
QTC Medical Services, dated in September 2001, notes that 
the veteran did not appear for the scheduled examination.

The veteran submitted documents in connection with above-
cited letter describing service experiences.  These 
included a printed citation from the President of the 
United States that was issued to all World War II 
veterans, and a log of the U.S.S. Tonkawa ATA 176, dated 
from August 1944 to July 1945, reflecting ports of call, 
distances sailed, and summarizes the ship's operations.  
He also submitted a statement in which he announced that 
"he did not intend to see any more doctors."

The veteran's formal appeal to the Board was received in 
May 2002.  He noted that he had no skin conditions when 
examined for enlistment and weighed 170 pounds.  However, 
right after the "Zanborago" Invasion, he started to lose 
weight and to have skin infections.  He lost 55 pounds and 
became very weak.  A physician reportedly diagnosed a 
Chinese Fungus, known in Navy slang as "Chinese Rot." 

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  Following the RO's 
determination of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The VCAA and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA and regulations 
also require VA to notify the claimant of any information, 
and any medical or lay evidence, not previously provided 
to VA that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of 
the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no 
further action which should be undertaken to comply with 
the provisions of the VCAA or implementing regulations.  
Remanding this case to afford the RO an opportunity to 
consider the claims in light of the implementing 
regulations would serve to further delay resolution of the 
claim with no benefit flowing to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).

Further, the Board finds that the statement of the case 
provided notice to the appellant of what the evidence of 
record, including evidence provided by the appellant, 
revealed.  Finally, this document provided notice why the 
RO concluded that this evidence was insufficient to 
establish entitlement to the benefits sought on appeal, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been 
provided notice of what VA did to develop the claim, 
notice of what he could do to help his claim, and notice 
of how his claim was still deficient.  Additionally, the 
appellant requested, but later canceled a hearing 
scheduled before a member of the Board in December 2002.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, 
and because all sources of possible evidence have been 
tapped, the Board finds that any pro forma failure on the 
part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured 
by the appellant is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As VA has complied with the 
notice and duty-to-assist provisions of VCAA, the Board 
may address the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance 38 
C.F.R. § 3.365(b) and (c) as appropriate.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate 
family member, etc.  For purposes of this section, the 
terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).

When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  The provisions of 38 C.F.R. § 3.655(c) 
pertain to facts involving running awards which are not at 
issue here.

A.  Skin Disorder

Service medical records show one episode of a skin 
condition identified as furuncles-the condition was in the 
process of healing.  There were no documented recurrences 
of furuncles during the remainder of the veteran's 
service, and the record contains no reference to any other 
skin conditions during service.  The medical evidence 
discloses no objective findings of any postservice skin 
disorder.  

In summary then, the evidence shows that the inservice 
episode of furuncles was an acute and transitory 
phenomenon, which resolved without producing chronic 
residuals.  There is no competent evidence that the 
veteran now has a chronic skin disorder which had its 
onset in service or is related to any incident or 
incidents of service.  As such, service connection for a 
chronic skin disorder must be denied.

B.  Psychoneurosis Neurasthenia with a Superimposed 
Personality Disorder

The veteran was informed of the date, time and place to 
report in connection with his claim for an increased 
rating for his service-connected psychiatric disorder.  He 
failed to appear for the scheduled examination, explaining 
that he believed that the available record was adequate 
for evaluating his claims.  He did not offer any of the 
enumerated reasons set forth in the regulation as the 
basis for his failure to report.  Under the circumstances, 
the claim for an increased rating for his service-
connected psychiatric disability must be denied.  



ORDER

Service connection for a skin disorder is denied.

An increased rating for psychoneurosis neurasthenia with a 
superimposed personality disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

